DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Receipt is acknowledged of  RCE (improper), amendment and remarks filed on 7/6/22. Claim 20 is canceled and claim 71 is added  as per applicants amendment dated 7/6/22.  
Status of claims
1-9, 16-19, 21-24, 38-40, 42-44 and 71 are pending in the application.
Claims 10-15, 20, 25-37, 41 and 45-70 are canceled.
 Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/20.
	Claims 1-9, 16-19, 21-22, 24, 38-40, 42-44 and 71 are examined in the application and the generic claims are examined to the extent that it reads on “vanillin” as the aldehyde bearing group;, “claim 22” is  drawn to coating step, wherein the coating step precedes the application of the composition to the fiber.
Upon further view of new reference, the limitation drawn to “wherein the film formed substantially  persists on the hair after 3-30 washings” is not allowable drawn to the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39-40 are not further limiting the scope of claim 38 as these limitations are in claim 38.
Claim Rejections - 35 USC § 103
Claim 1-9, 16-19, 38-40, 42-44 and 71  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2016/0235657 (‘657) and U. S. Patent 6,264,929 and WO 2014/016658 (‘658) WO 2014/016658 (‘658) and Translated text of  DE 102012222770 (‘770) and US 2015/0004122 (‘122). 
US ‘657 teaches a compostion for forming a film on the hair (claims 1, 18-19, 38 and 43-44)) (claimed method of forming a film on fiber drawn to hair) by applying a film forming silicone polymer and at ¶ [0037] teaches:

    PNG
    media_image1.png
    154
    549
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    120
    509
    media_image2.png
    Greyscale


Thus US ‘657 teaches hair-fixing polymer is same as hair styling polymer which is same as film-forming polymer, which forms a film and US ‘657 at ¶ [0098] teaches pH modifiers/buffering agents and this include claimed acetic acid, ascorbic acid, citric acid and tartaric acid (claims 1, 8, 38 and 71). US ‘657 at ¶ [0144] teaches the composition when applied to hair with film forming agent exhibited better resistance to wash fastness.  This is same as claimed limitation of film formed substantially persists on fewer washing. US ‘657 does not teach the number of hair being washed but teaches resistance to wash fastness. US ‘657 at ¶ [0116] teaches after applying the compostion and drying the compostion with a device, which is blow dryer and heated irons (claims 17 and 42). Examples teach water (claim 3).
The difference between US ‘657 and instant application is US ‘657 does not teach claimed chitosan and claimed temperature of exposing the hair and claimed limitation  ““wherein the film formed substantially  persists on the hair after 3-30 washings” (which is only in claim 1) .
Patent ‘629 teaches hair treatment (claims 18-19 and 44) compositions containing fluorinated acids (claimed organic acid) to neutralize polymers with basic groups. Patent at col.2, ll. 48-65 teaches various acids and these are within claimed organic acids of claim 1. Patent at col.3, ll. 37-39 teaches:

    PNG
    media_image3.png
    225
    447
    media_image3.png
    Greyscale


Thus, the preferred polymer is chitosan, there is overlap with the molecular weight of chitosan claimed, and the deacylation degree for chitosan is between 10-99% (claim 2). Patent at paragraph bridging col.s 2-3 teaches that the basic groups of the polymer are neutralized from 5-70% with fluorinated acids and also neutralized with additional acids and teaches organic acids which are formic acid, tartaric acid, malic acid and lactic acid (claims 1, 8 and 71).  Patent at col.7, 32-34 teaches water (claim 3). See example 1, composition 1, which has chitosan (0.8%, claim 9) and formic acid (claims 1, 8 and 71) and water (claim 3). See also examples 2-4.  Patent at col.6, ll. 37-55 teaches adding additional conventional cosmetic additives and this includes light protecting agents. Patent at col.8, ll. 11-12 teaches styling hair (hair structure is changed and thus reads on claim 43).
WO ‘658 teaches “ semi-permanent modification of the structure of the keratin fibers of the hair through the combined use of heat and mixtures of organic substances” under abstract teaches:


    PNG
    media_image4.png
    96
    973
    media_image4.png
    Greyscale

The above “lasting for at least 12 subsequent washes” is within the limitation the film formed substantially persists on the hair for 3-20 washes. WO at page 1, ll. 11-12 teaches the temperature which is between  170 º C to about 230 º C (claims 18, 38, 40 and 71). See page 5, ll. 6-10 for the semi-permanent effect ; see page 5, line 25 for heating using a straightening iron and see formulation no.4 and no.5 which has claimed organic acid and also aldehyde bearing group drawn to “ glyoxylic acid” (claims 1, 8,38 and 71)  and see page 7, last paragraph where WO describes that formulation with glyoxylic acid. WO at page7 teaches at ll. 21-25 the formulations were applied to hair and washed with water and shampoo and dried with a hair dryer in the normal way 12 times and formulations 1-3 maintained the shape of the hair even after 12th wash. Shape of the hair reads on (altering the structure of the hair drawn to claim 38).  Formulations 1-3 has dihydroxy acetic acid and this also known as glyoxylic acid monohydrate ( page 9, ll. 20-27).  WO thus teaches the combination of acid and heat exhibiting the semi-permanent effect which lasts for at least 12 washes with water and shampoo. 
Translated text of DE teaches composition for treating keratin fibers (hair) and the composition has quaternary ammonium compound, fragrance, surfactant and sugar-containing silicone compound (page 2). DE at page 3 teaches:

    PNG
    media_image5.png
    116
    772
    media_image5.png
    Greyscale

DE at page 12 teaches:

    PNG
    media_image6.png
    103
    759
    media_image6.png
    Greyscale

Claimed vanillin is the most preferred fragrance. The amount is 0.001-5% (see page 2) (claims 13-14). See formulation S9 which has only vanillin as the perfume.
US ‘122 teaches compositions and methods for treating hair and at ¶ [0022] teaches film-forming polymer by itself forms a film on the hair and at ¶ [00667] teaches applying hair composition with film-forming agents on to wet hair (claim 2) and the hair is exposed to heat using external stimuli and the temperature is from 25 º C to about 250 º C (claims 1, 16, 38, 40 and 43). See also claim 22 of US ‘122 for the claimed temperature of 25 º C to about 250 º C. US ‘122 at ¶ [00668] teaches heating by means of blow dryers, flat iron, hot curler sets (also known as curling rods) (claims 17 and 42). 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the composition of US '657  which teaches adding perfumes and  acids  adding chitosan formulations taught by patent ‘629 and applying heat and combine  with any formulations including the formulation which has the claimed glyoxylic acid or glyoxylic monohydrate and combine with formulation S9 taught by translated DE which teaches claimed perfume vanillin and expose the hair to heat taught by  both  WO  document and US ‘122 and use any of the heating elements also taught by US ‘122  with the reasonable expectation of success that the modified compositions form film which is resistant to washes  taught by US ‘657 and  WO and adding chitosan along with fixing polymers has the advantage of  altering the shape of the hair, which is styling hair  and adding light protecting agents  taught by patent  has the advantage of providing UV barrier to the film and adding S9 formulations of DE having vanillin  to the compositions of US ‘657 has the additional advantage of providing conditioning properties to the hair. This is a prima facie case of obviousness.
Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2016/0235657 (‘657) and U. S. Patent 6,264,929 and WO 2014/016658 (‘658) and Translated text of  DE 102012222770 (‘770) and US 2015/0004122 (‘122) as applied to claims 1-9, 16-19, 38-40, 42-44 and 71 above, and further in view of  US 2006/0008437 (‘437).
References cited above do not teach the limitation of claims 21-22 and 24 wherein the “method includes coating the hair with an anionic formulation comprising anionic polymer and carrier and the coating step precedes the application of the compostion of claim 1”.
US ’437 teaches hair care compositions and teaches under abstract:

    PNG
    media_image7.png
    161
    387
    media_image7.png
    Greyscale

Thus, anionic silicones (claim 24) drawn to anionic polymer coat the hair and form a durable film. US ‘437 at ¶¶ [0014-0015] teaches:

    PNG
    media_image8.png
    514
    343
    media_image8.png
    Greyscale

See example 1-2 drawn to leave on hair treatment.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the composition of US '657  which teaches adding perfumes and  acids  adding chitosan formulations taught by patent ‘629 and applying heat and combine  with any formulations including the formulation which has the claimed glyoxylic acid or glyoxylic monohydrate and combine with formulation S9 taught by translated DE which teaches claimed perfume vanillin and expose the hair to heat taught by  both  WO  document and US ‘122 and use any of the heating elements also taught by US ‘122 and coat the hair with anionic polymer formulations before applying the hair care compositions having chitosan, acid and vanillin with the reasonable expectation of success that the modified compositions form film which is resistant to washes  taught by US ‘657 and  WO and adding chitosan along with fixing polymers has the advantage of  altering the shape of the hair, which is styling hair  and adding light protecting agents  taught by patent  has the advantage of providing UV barrier to the film and adding S9 formulations of DE having vanillin  to the compositions of US ‘657 has the additional advantage of providing conditioning properties to the hair and coating the hair first with anionic polymer formulation on hair has the additional benefit of forming a film on the hair which is resistant to shampooing and humidity. This is a prima facie case of obviousness.
Response to Arguments
Applicant’s arguments with respect to claims 1-9, 16-19, 21-22, 24, 38-40, 42-44 and 71 have been considered but are moot because  of the new ground of rejection which has new reference drawn to WO document.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619